Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/19/2020 have been fully considered but they are not persuasive. Further the Affidavit filed on 4/2/2021 has been fully considered.
The Applicant argues in the remarks of 4/2/2021 that the declaration filed on the same day asserts that the teachings of Nakayama has been misunderstood and that one of ordinary skill in the art would not be motivated to use the <01-10> off direction to solve any particular problem with the <11-20> off direction.
Examiner respectfully disagrees.  Sections 11 and 12 of the affidavit states that the Nakayama reference does not teach or suggest a motivation to change to the <01-10> off direction from the <11-20> off direction.  This statement is unclear since Examiner has never relied on the <11-20> off direction by the teachings of Nakayama.  As clearly discussed in paragraph 60, the epitaxial layer being grown on a (0001) surface of the SiC layer in a tilt direction in the <01-10> direction at an angle of 1-4 degrees.
The affidavit also argues section 10 that Nakayama discloses all off-orientations as being allowed and the <01-10> direction is not specified for some purpose.  This is incorrect, Nakayama specifically indicates three directions which all have the same benefit of reduced basal plane dislocations, specifically, <01-10>, <11-20>, and a middle direction between the two orientations listed, the <01-10> direction being relied on by the Examiner for the rejection.
of less than 10cm-2 in N-type (0001) 4H SiC wafers with off directions in the <11-20> direction (see second paragraph of the introduction) showing that low dislocation densities can be obtained in N-type wafers and would be in line with the disclosure of Nakayama.  Due to the crystallographic properties of interfaces of bulk and epitaxial layers, similar results with N-type and P-type substrates would be expected.
The rejection is being maintained and updated to include the amended and new claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “a withstand voltage of 10kV or more defined in the silicon carbide epitaxial wafer according to claim 2” at lines 1-2.  It is unclear whether this claim is an IGBT or something defined in the wafer of claim 2.  Further, it is unclear whether claim 22 is an independent claim to an IGBT or a dependent claim which further defines 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 8-10, 12-17, 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US PGPub 2014/0284621; hereinafter “Shimizu”) in view of Nakayama et al. (US PGPub 2007/0290211; hereinafter “Nakayama”) and NPL “Growth of P-type 4H-SiC single crystals by physical vapor transport using aluminum and nitrogen co-doping” to Eto et al.; hereinafter “Eto”.
Re claim 2: Shimizu teaches (e.g. fig. 25) a silicon carbide epitaxial wafer comprising: a p-type 4H-SiC single crystal substrate (p-type SiC substrate 52; e.g. paragraph 235) that has a first main surface (upper surface of 52; hereinafter “1MS”); and a silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208) that is disposed on the first main surface (1MS) of the p-type 4H-SiC single crystal substrate (52); and wherein the silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208 of Shimizu) is an n-type.
Shimizu is silent as to explicitly teaching the p-type 4H-SiC single crystal substrate that has a first main surface having an off angle with respect to (0001) plane, 19 cm-3; wherein an off direction of the off angle is toward <01-10> direction; wherein an interface dislocation density of the silicon carbide epitaxial layer is 10 cm-1 or less.
Nakayama teaches (e.g. fig. 3) the p-type 4H-SiC single crystal substrate that has a first main surface having an off angle with respect to (0001) plane (device formed on 4H-SiC with epi-layers grown on crystal plane is on an off plane near the [01-10] direction; e.g. paragraph 60), wherein an off direction of the off angle is <01-10> direction (device formed on 4H-SiC with epi-layers grown on crystal plane is on an off plane near [01-10] direction; e.g. paragraph 60).
Eto teaches the p-type 4H-SiC single crystal substrate has a doping concentration of Al is more than 3 x 1019 cm-3 (formation of low resistivity P-type SiC substrates with improved 4H-SiC polytype stability has Al concentration of approximately 3x1019cm-3 as shown in fig. 8 which has corresponding N concentration of 0.5x1019cm-3 to 1.2x1019cm-3; section 3.3 on pages 156-157).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the <01-10> off angle direction of the substrate as taught by Nakayama and to use the formation of low resistance P-type SiC substrate material by co-doping Al and N as taught by Eto in the device of Shimizu in order to have the predictable result of using a growth in an off angle direction to reduce propagation of basal plane dislocations into epi-layers (see paragraph 61 of Nakayama) and in order to have the predictable result of using a co-doping of Al and N for low resistance p-type SiC substrates for improved 4H-polytype stability is greatly improved compared to high Al mono-doping (see section 3.3 of Eto), respectively.
-1 or less.
Re claim 8: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the first main surface is inclined from (0001) Si plane (epitaxial growth is carried out on the (0001) plane when the substrate is cut at an angle 1-4 degrees in the <01-10> direction; e.g. paragraph 60 of Nakayama).
Re claim 9: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208 of Shimizu) is doped with nitrogen (N) (nitrogen is the preferred N-type impurity; e.g. paragraph 246 of Shimizu).
Re claim 10: Shimizu in view of Nakayama and Eto teaches a silicon carbide semiconductor device (IGBT; e.g. paragraph 234 of Shimizu) obtained by using the silicon carbide epitaxial wafer according to Claim 2.
Re claim 12: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the silicon carbide epitaxial layer (n-type SiC layer 14 that is 
Re claim 13: Shimizu in view of Nakayama and Eto teaches the silicon carbide semiconductor device (IGBT; e.g. paragraph 234 of Shimizu) obtained by using the silicon carbide epitaxial wafer according to claim 12.
Re claim 14: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the thickness of the silicon carbide epitaxial layer is 100 µm or more (the thickness of the epitaxial layer is part of the drift region, it would have been obvious to one of ordinary skill that 100 µm drift regions are known since the thicker the drift region the higher voltage and current capacities the device would be capable of handling).
Re claim 15: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the thickness of the silicon carbide epitaxial layer is 100 µm or more (the thickness of the epitaxial layer is part of the drift region, it would have been obvious to one of ordinary skill that 100 µm drift regions are known since the thicker the drift region the higher voltage and current capacities the device would be capable of handling).
Re claim 16: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the p-type 4H-SiC single crystal substrate (52 of Shimizu) contains a donor impurity of nitrogen (N) with the acceptor impurity of Al and the concentration of the acceptor impurity is higher than the concentration of the donor impurity (formation of low resistivity P-type SiC substrates with improved 4H-SiC polytype stability has Al concentration of approximately 3x1019cm-3 as shown in fig. 8 19cm-3 to 1.2x1019cm-3; section 3.3 on pages 156-157 of Eto).
Re claim 17: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer wherein the doping concentration of Al of the p-type 4H-SiC single crystal substrate is 6 X 1019 cm -3 or more (Eto discloses at growth pressures of 5 Torr, aluminum concentrations above 1020cm-3 are achieved; e.g. page 155 of Eto).
Re claim 21: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 2, wherein the p-type 4H-SiC single crystal substrate (52 of Shimizu modified by Eto’s teaching) has a resistivity of less than 0.4 Ωcm (Shimizu teaches Al concentration of 1x1019cm-3 which would have resistivity of approximately 0.2 Ωcm).
Re claim 22: Shimizu in view of Nakayama and Eto teaches an n-channel SiC-IGBT (p-type region 66 serves as the channel region; e.g. paragraphs 243, 235; therefore the device is a n-channel IGBT) with a withstand voltage of 10 kV or more (this claimed property would be present since the claimed device structure is substantially identical to that of the prior art references; e.g. MPEP 2112.01(i)) defined in the silicon carbide epitaxial wafer according to claim 2, comprising: a portion of the p-type 4H-SiC single crystal substrate (52 of Shimizu modified by Eto’s teaching) of the silicon carbide epitaxial wafer (14 and 52 of Shimizu modified by Eto’s teaching) according to claim 2; a portion of the silicon carbide epitaxial layer (14 of Shimizu) of the silicon carbide epitaxial wafer (52 of Shimizu) according to claim 2 on the portion of the p-type 4H-SiC single crystal substrate (52 of Shimizu); a body region of p-type (66 of Shimizu) that is disposed over the portion of the silicon carbide epitaxial layer (14 of 58 of Shimizu) of n-type that is dispose over the body region (66 of Shimizu), the emitter region (58 of Shimizu) being separated from the portion of the silicon carbide epitaxial layer (14 of Shimizu) by the body region (66 of Shimizu); a gate electrode (30 of Shimizu) that is disposed over the body region (66 of Shimizu) via a gate insulating film (28 of Shimizu); an emitter contact electrode (54 of Shimizu) connected to the emitter region (58 of Shimizu); and a collector electrode (56 of Shimizu) connected to the portion of the p-type 4H-SiC single crystal substrate (52 of Shimizu).
Re claim 23: Shimizu in view of Nakayama and Eto teaches the n-channel SiC-IGBT according to claim 22, wherein the p-type 4H-SiC single crystal substrate (52 of Shimizu modified by Eto’s teaching) has a resistivity of less than 0.4 Ωcm (Shimizu teaches Al concentration of 1x1019cm-3 which would have resistivity of approximately 0.2 Ωcm).
Re claim 24: Shimizu teaches (e.g. fig. 25) a silicon carbide epitaxial wafer comprising: a p-type 4H-SiC single crystal substrate (p-type SiC substrate 52; e.g. paragraph 235) that is an off substrate having a first main surface (upper surface of 52; hereinafter “1MS”); and a silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208) that is disposed on the first main surface (1MS) of the p-type 4H-SiC single crystal substrate (52); and wherein the silicon carbide epitaxial layer (n-type SiC layer 14 that is epitaxially grown; e.g. paragraphs 236, 249, and 208 of Shimizu) is an n-type.
Shimizu is silent as to explicitly teaching the 4H-SiC single crystal substrate that has a first main surface inclined from (0001) Si plane, and of which a doping 19 cm-3; wherein the first main surface of the p-type 4H--SiC single crystal substrate is inclined toward <01-10> direction
Nakayama teaches (e.g. fig. 3) 4H-SiC single crystal substrate that has a first main surface inclined from (0001) Si plane (device formed on 4H-SiC with epi-layers grown on crystal plane is on an off plane near the [01-10] direction; e.g. paragraph 60), wherein the first main surface of the p-type 4H--SiC single crystal substrate is inclined toward <01-10> direction (device formed on 4H-SiC with epi-layers grown on crystal plane is on an off plane near [01-10] direction; e.g. paragraph 60).
Eto teaches the p-type 4H-SiC single crystal substrate has a doping concentration of Al is more than 3 x 1019 cm-3 (formation of low resistivity P-type SiC substrates with improved 4H-SiC polytype stability has Al concentration of approximately 3x1019cm-3 as shown in fig. 8 which has corresponding N concentration of 0.5x1019cm-3 to 1.2x1019cm-3; section 3.3 on pages 156-157).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the <01-10> off angle direction of the substrate as taught by Nakayama and to use the formation of low resistance P-type SiC substrate material by co-doping Al and N as taught by Eto in the device of Shimizu in order to have the predictable result of using a growth in an off angle direction to reduce propagation of basal plane dislocations into epi-layers (see paragraph 61 of Nakayama) and in order to have the predictable result of using a co-doping of Al and N for low resistance p-type SiC substrates for improved 4H-polytype stability is greatly improved compared to high Al mono-doping (see section 3.3 of Eto), respectively.
-1 or less.
Re claim 25: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 24, wherein an interface dislocation density of the silicon carbide epitaxial layer is 10 cm-1 or less. Shimizu in view of Nakayama and Eto are silent as to explicitly teaching an interface dislocation density of the silicon carbide epitaxial layer is 10 cm-1 or less, however, when the substrate of Shimizu is formed from Eto’s Al and N doped SiC ingot, and cut using Nakayama’s cut angle along the (0001) plane in an off-angle direction in the <01-10> direction of between 1-4 degrees, and the epitaxial growth process as taught by paragraphs 208 and 249 of Shimizu or paragraph 73 of Nakayama, there would be a high expectation of success that the combined teachings of Shimizu in view of Nakayama and Eto would have the interface dislocation density of the silicon carbide epitaxial layer to be 10 cm-1 or less.
Re claim 26: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 24, wherein an interface dislocation density of the silicon carbide epitaxial layer is less than that of a silicon carbide epitaxial layer grown -1 or less.
Re claim 27: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 24, whereby an interface dislocation density of the silicon carbide epitaxial layer is reduced by replacing to the off substrate inclined toward <01-10> direction from an off substrate inclined toward <1 1-20> direction. Shimizu in view of Nakayama and Eto are silent as to explicitly teaching an interface dislocation density of the silicon carbide epitaxial layer is 10 cm-1 or less, however, when the substrate of Shimizu is formed from Eto’s Al and N doped SiC ingot, and cut using Nakayama’s cut angle along the (0001) plane in an off-angle direction in the <01-10> direction of between 1-4 degrees, and the epitaxial growth process as taught by paragraphs 208 and 249 of Shimizu or paragraph 73 of Nakayama, there would be a high expectation of success that the combined teachings of Shimizu in view of Nakayama and Eto would have the interface dislocation density of the silicon carbide epitaxial layer to be 10 cm-1 or less.
Re claim 28: Shimizu in view of Nakayama and Eto teaches the silicon carbide epitaxial wafer according to claim 24, wherein the p-type 4H-SiC single crystal substrate (52 of Shimizu modified by Eto’s teaching) has a resistivity of less than 0.4 Ωcm (Shimizu teaches Al concentration of 1x1019cm-3 which would have resistivity of approximately 0.2 Ωcm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822